DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102012107258 A1 to Haux et al. (please refer to English translation for citations listed below). 
Regarding claim 1, Haux et al. discloses a system comprising:
a reservoir system including an upper reservoir system (Fig. 1: 3) and a lower reservoir system (5), at least one of the upper reservoir system and the lower reservoir system including a modular reservoir arrangement (connecting branches 2a and 4a); 
a penstock (6) coupled with the upper reservoir system (3); 
a pump/turbine (7) coupled with the penstock (6) and with the lower reservoir system (5), the pump/turbine configured to: receive water flowing from the upper reservoir system to the lower reservoir system for generating electrical power, and pump water from the lower reservoir system to the upper reservoir system for storing energy [0032].
Regarding claim 2, Haux et al. discloses the modular reservoir arrangement includes: one or more modular reservoir tanks (Fig. 1: 2) fluidly coupled with one or more of the penstock (6) and the pump/turbine (7).
Regarding claim 5, Haux et al. discloses the one or more modular reservoir tanks include an array of modular tanks (Fig. 1: 2 with connecting branches 2a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. in view of US 10707802 B1 to Materna et al.
Regarding claim 3, Haux et al. discloses a system as described above including the one or more modular reservoir tanks. 
However, it fails to disclose the one or more modular reservoir tanks include standardized reservoir tanks.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use standardized reservoir tanks, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
One would have been motivated to do so for desired storage capacity. 
Regarding claim 4, Haux et al. discloses a system as described above. 
However, it fails to disclose the one or more modular reservoir tanks include at least partially flexible tank bladders.
Materna et al. teaches the one or more modular reservoir tanks include at least partially flexible tank bladders (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the partially flexible tank bladders as disclosed by Materna et al. to the system disclosed by Haux et al.
One would have been motivated to do so for ease for use in multiple environments. Refer to Materna et al., column 11, lines 46-56.
Regarding claim 6, Haux et al. discloses a system as described above. 
However, it fails to disclose the array of modular tanks include a plurality of modular tanks separated, and at least partially supported by, earthen berms.
Materna et al. teaches the array of modular tanks include a plurality of modular tanks separated (Fig. 4A: 600), and at least partially supported by, earthen berms (column 9, lines 28-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of earthen berms as disclosed by Materna et al. to the system disclosed by Haux et al.
One would have been motivated to do so to support the modular tanks. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. in view of US 20090152871 A1 to Ching.
Regarding claim 7, Haux et al. discloses a system as described above. 
However, it fails to disclose a surge suppression device in fluid communication with one or more of the penstock and the pump/turbine.
Ching teaches a surge suppression device (Fig. 14: 13) in fluid communication with one or more of the penstock (12) and the pump/turbine (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the surge suppression device as disclosed by Ching to the system disclosed by Haux et al.
One would have been motivated to do so to protect the system from surges/pressure changes. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. in view of US 20200400114 A1 to Hector, JR. et al.
Regarding claims 8-10, Haux et al. discloses a system as described above. 
However, it fails to disclose the limitations from claims 8-10
Hector, JR. et al. teaches:
the pump/turbine is configured to receive at least a portion of power for pumping water from the lower reservoir system to the upper reservoir system from a renewable energy source [0103].
the renewable energy source includes a wind energy source including one or more wind turbines [0103].
the renewable energy source includes a solar energy source comprising one or more of: a plurality of photovoltaic panels and one or more solar ponds equipped for producing electricity [0103].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the renewable energy sources as disclosed by Hector, JR. et al. to the system disclosed by Haux et al.
One would have been motivated to do so to provide extra energy when extra energy is needed.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. in view of US 20200400114 A1 to Hector, JR. et al. as applied to claims 1, 8, and 10 above and further in view of US 10707802 B1 to Materna et al. 
Regarding claim 11, Haux et al. and Hector, JR. et al. discloses a system as described above. 
However, it fails to disclose at least a portion of the photovoltaic panels are arranged to at least partially shade at least a portion of the reservoir system.
Materna et al. teaches at least a portion of the photovoltaic panels are arranged to at least partially shade at least a portion of the reservoir system (column 6, lines 58-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the solar panel configuration as disclosed by Materna et al. to the system disclosed by Haux et al. and Hector, JR. et al.
One would have been motivated to do so to protect the tanks from the sun rays. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. (please refer to English translation for citations listed below) in view of US 20180156184 A1 to Alao and US 20090152871 A1 to Ching. 
Regarding claim 12, Haux et al. discloses a system comprising:
a scalable reservoir system comprising: an upper reservoir system (Fig. 1: 3) comprising one or more upper modular reservoir tanks (2); and a lower reservoir system (5) comprising one or more lower modular reservoir tanks (4); 
a penstock (6) fluidly coupled with the upper reservoir system (3) and the lower reservoir system (5), at least a portion of the penstock including one or more of a polymer-based conduit and a composite conduit [0007]; 
a pump/turbine (7) coupled with the penstock (6) and the lower reservoir system (5) for generating electricity during a flow of water from the upper reservoir system to the lower reservoir system, and for storing energy by pumping water from the lower reservoir system to the upper reservoir system [0032].
However, it fails to disclose wherein the number of upper modular reservoir tanks and the number of lower modular reservoir tanks is selected to provide a desired potential energy storage capacity; and a surge protection device associated with one or more of the penstock and the pump/turbine.
Alao teaches wherein the number of upper modular reservoir tanks and the number of lower modular reservoir tanks is selected to provide a desired potential energy storage capacity [0045].
Ching teaches a surge protection device (Fig. 14: 13) associated with one or more of the penstock (12) and the pump/turbine (23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of selecting the number of tanks as disclosed by Alao to the system disclosed by Haux et al. and the teaching of a surge protection device as disclosed by Ching to the system disclosed by Haux et al.
One would have been motivated to do so for desired storage capacity and to protect the system from surges/pressure changes.
Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. in view of US 20180156184 A1 to Alao and US 20090152871 A1 to Ching as applied to claim 12 above and further in view of US 10707802 B1 to Materna et al.
Regarding claims 13-17, Haux et al., Alao, and Ching discloses a system as described above. 
However, it fails to disclose the limitations from claims 13-17.
Materna et al. teaches:
one or more of the upper modular reservoir tanks and the lower modular reservoir tanks include semi-flexible bladder tanks (abstract).
the upper modular reservoir tanks include an array of bladder tanks (Fig. 4A: 600).
at least a portion of the array of bladder tanks are separated by earthen berms to provide a generally mutually supporting arrangement of at least a portion of the bladder tanks (column 9, lines 28-30).
the lower modular reservoir tanks include an array of bladder tanks (Fig. 4A: 600).
at least a portion of the array of bladder tanks are separated by earthen berms to provide a generally mutually supporting arrangement of at least a portion of the bladder tanks (column 9, lines 28-30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the semi-flexible bladder tanks as disclosed by Materna et al. to the upper modular reservoir tanks and the lower modular reservoir tanks disclosed by Haux et al., Alao, and Ching.
One would have been motivated to do so for ease for use in multiple environments. Refer to Materna et al., column 11, lines 46-56.
Regarding claim 18, Haux et al., Alao, and Ching discloses a system as described above. 
However, it fails to disclose a UV mitigation arrangement associated with one or more of the upper reservoir system and the lower reservoir system, the UV mitigation arrangement configured to reduce UV exposure of at least a portion of the modular reservoir tanks.
Materna et al. teaches a UV mitigation arrangement (Fig. 4A: 500) associated with one or more of the upper reservoir system and the lower reservoir system, the UV mitigation arrangement configured to reduce UV exposure of at least a portion of the modular reservoir tanks (column 6, lines 58-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the solar panel configuration as disclosed by Materna et al. to the upper reservoir system and the lower reservoir system disclosed by Haux et al., Alao, and Ching.
One would have been motivated to do so to protect the tanks from the sun rays.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. in view of US 20180156184 A1 to Alao and US 20090152871 A1 to Ching as applied to claim 12 above and further in view of US 20200400114 A1 to Hector, JR. et al. 
Regarding claim 19, Haux et al., Alao, and Ching discloses a system as described above. 
However, it fails to disclose at least a portion of energy for pumping water from the lower reservoir system to the upper reservoir system is provided by one or more of a wind power source and a solar power source.
Hector, JR. et al. teaches at least a portion of energy for pumping water from the lower reservoir system to the upper reservoir system is provided by one or more of a wind power source and a solar power source [0103].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the renewable energy sources as disclosed by Hector, JR. et al. to the system disclosed by Haux et al., Alao, and Ching.
One would have been motivated to do so to provide extra energy when extra energy is needed.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102012107258 A1 to Haux et al. in view of US 20180156184 A1 to Alao, US 20090152871 A1 to Ching, and US 20200400114 A1 to Hector, JR. et al. as applied to claims 12 and 19 above and further in view of US 10707802 B1 to Materna et al.
Regarding claim 20, Haux et al., Alao, Ching, and Hector, JR. et al. discloses a system as described above. 
However, it fails to disclose the solar power source includes an array of photovoltaic panels, at least a portion of the array of photovoltaic panels arranged to at least partially reduce UV exposure of at least a portion of the modular reservoir tanks.
Materna et al. teaches the solar power source includes an array of photovoltaic panels (Fig. 4A: 500), at least a portion of the array of photovoltaic panels arranged to at least partially reduce UV exposure of at least a portion of the modular reservoir tanks (column 6, lines 58-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the solar panel configuration as disclosed by Materna et al. to the system disclosed by Haux et al., Alao, Ching, and Hector, JR. et al.
One would have been motivated to do so to protect the tanks from the sun rays.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832